Citation Nr: 0811532	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for osteomyelitis 
of teeth 23, 24 and 25.

2. Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and S.W. 






ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a March 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the record. The veteran made a 
motion to advance his case on the docket, which was granted 
in a March 2008 ruling. 

The issue of a compensable evaluation for osteomyelitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A prostate condition was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is a prostate condition otherwise related to 
such service.





CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated during 
the veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2004 
and March 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. Additionally, the March 2008 letter provided notice of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Although the March 2008 letter was not 
timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. 

The veteran has not been afforded a VA examination in 
connection with his claim. In this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the appellant has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the Veterans Claims Assistance Act (VCAA), does not 
contain competent evidence to suggest that the prostate 
condition is related to the veteran's military service.    

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
veteran's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analysis

The veteran alleges that his prostate condition is related to 
his active service. Having carefully considered the record, 
the Board finds that the preponderance of the evidence is 
against the claim, and the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

At the March 2008 Travel Board hearing, the veteran's 
representative reported that the veteran was treated for 
prostatitis in February and March 1946. However, a review of 
the veteran's service medical records does not reflect 
prostatitis treatment during February and March 1946, nor at 
any other time during active service. In his March 2006 
Substantive Appeal, the veteran asserts that his prostatitis 
condition resulted from exposure to gonorrhea during active 
service. Service medical records reflect that the veteran was 
treated for gonorrhea. Nevertheless, service medical records 
do not show that the veteran experienced prostatitis as 
result of gonorrhea.  

There is no record of medical treatment for prostatitis until 
50 years after active service. Private medical records, dated 
July 1997, reflect that the veteran underwent a transurethral 
prostatectomy for prostatic hyperplasia and mild chronic 
prostatitis. There are no other medical records referring to 
treatments for a prostate condition. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the August 2004 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has a prostate condition that is related 
to service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). 

In addition, the Board finds that there is not evidence of an 
in-service event, injury, or disease that may be linked to 
any prostate condition experienced by the veteran. The 
veteran's service medical records do not show any complaints 
or treatment for a prostate condition. Without evidence of an 
in-service event, injury, or disease, in addition to medical 
evidence suggesting an etiological relationship between the 
veteran's current prostate condition and his active service, 
the Board must deny the claim. 38 C.F.R. § 3.303.


ORDER

Service connection for a prostate condition is denied. 


REMAND

Regarding the veteran's claim for an increased evaluation for 
osteomyelitis, the Board finds that additional notification 
is necessary before it may adjudicate the claim. 

The veteran's disorder is evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9900. Under this provision, chronic 
osteomyelitis of the maxilla or mandible is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5000. 
Under this rating provision, inactive osteomyelitis, 
following repeated episodes, without evidence of active 
infection in the previous 5 years warrants a 10 percent 
evaluation. Note (2) provides in relevant part that to 
qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required. 38 C.F.R. § 
4.71a, Diagnostic Code 5000 and Note (2). 

Although the veteran underwent a VA dental examination in 
November 2004, it is not clear whether the veteran's claims 
file was reviewed as part of the examination. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

Further, although the RO found from the text of the 
examination report that there was no evidence of active 
osteomyelitis, it is not clear whether such inquiry was made 
by the examiner. Given that the veteran is in receipt of 
service connection for the disorder, and is competent to 
provide testimony as to pain, a VA examination specifically 
directed towards ascertaining the presence of the disorder 
must be conducted. The examiner must specifically address the 
alleged disorder; the examiner's silence is insufficient [to 
show the lack of symptomatology]. Wisch v. Brown, 8 Vet. App. 
139, 140 (1995).	

 The veteran should receive notice in compliance with the 
recent Court of Appeals for Veterans Claims (Court) decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). In 
Vazquez-Flores, the Court ruled that adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the veteran 
notice that: (1) he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, and 
(3) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation. 

2. The RO/AMC will afford the veteran a VA 
dental examination to ascertain whether 
his service-connected osteomyelitis is 
active, preferably to be conducted by the 
examiner who conducted the November 2004 
VA examination report. The claims folder 
and a copy of this remand will be 
available to the examiner, who must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. After review of the 
claims file, the examiner should report 
whether the veteran now has active 
osteomyelitis of teeth 23, 24, and 25. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


